

109 HR 6707 IH: Resources for Workforce Investments, Not Drilling Act
U.S. House of Representatives
2020-05-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6707IN THE HOUSE OF REPRESENTATIVESMay 5, 2020Ms. Barragán (for herself, Ms. Omar, Mr. Huffman, Ms. Jayapal, Mr. Raskin, Mr. Cohen, Ms. Ocasio-Cortez, Ms. Tlaib, Ms. Pressley, Mr. Kennedy, Mr. Blumenauer, Mr. Espaillat, Ms. Norton, Ms. Speier, Mr. García of Illinois, Ms. Lee of California, Mr. Khanna, Ms. Pingree, Mrs. Napolitano, Mr. Lowenthal, Ms. Roybal-Allard, Mr. Carbajal, Mr. Johnson of Georgia, Mr. Hastings, Mr. McGovern, Mr. Soto, Ms. Velázquez, Mr. Levin of California, Mr. Gomez, and Ms. Wasserman Schultz) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Financial Services, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Mineral Leasing Act and the Outer Continental Shelf Lands Act to limit the authority of the Secretary of the Interior to reduce certain royalties, to amend the CARES Act to limit the provision of assistance to certain businesses, to impose a moratorium on certain oil and natural gas lease sales, the issuance of coal leases, and modifications to certain regulations, to extend certain public comment periods, and for other purposes.1.Short titleThis Act may be cited as the Resources for Workforce Investments, Not Drilling Act or the ReWIND Act.2.Limitation on certain forms of assistance under the CARES Act(a)Exclusion of certain businesses from financial assistance(1)Definition of eligible businessSection 4002(4)(B) of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by inserting (other than a United States business for which not less than 15 percent of the revenue is derived from the extraction, transport, storage, export, or refining of oil, natural gas, and coal) after United States business.(2)Loans and loan guarantees for businesses critical to maintaining national securitySection 4003(b)(3) of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by inserting (other than a United States business for which not less than 15 percent of the revenue is derived from the extraction, transport, storage, export, or refining of oil, natural gas, and coal) after national security.(b)Limitation on acquisition of federal leases by loan recipientsSection 4003(c)(1) of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by adding at the end the following:(C)Limitation on acquisition of federal leases by loan recipientsAn eligible business that receives a loan or loan guarantee under this section may not bid on, purchase, or acquire any Federal lease or acquire a Federal lease from a third party until the date on which the Secretary certifies that any loans received or guaranteed under this section have been repaid..(c)Limitation on loans and loan guarantees to certain financial institutionsSection 4003 of the CARES Act (Public Law 116–136; 134 Stat. 281) is amended by adding at the end the following:(i)Limitation on loans and loan guarantees to certain financial institutionsThe Secretary shall not make a loan or loan guarantee to, or other investment in, a financial institution under this section for the purpose of assisting any business for which not less than 15 percent of the revenue is derived from the extraction, transport, storage, export, or refining of oil, natural gas, and coal..3.Limitations on banks operating fossil fuel companies(a)DefinitionsIn this section:(1)CARES ActThe term CARES Act means the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136).(2)Covered entityThe term covered entity means—(A)a solvent insured depository institution or solvent depository institution holding company (including any affiliate thereof) that issues debt that is guaranteed under the program authorized by subsection (h) of section 1105 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, as added by section 4008 of the CARES Act;(B)any entity issuing loans or extensions of credit described in section 5200(c)(7) of the Revised Statutes, as amended by section 4011 of the CARES Act;(C)any bank sponsoring a money market mutual fund that benefits from a guarantee as a result of the application of section 4015(a) of the CARES Act;(D)a qualifying community bank that is subject to interim rule issued under section 4012(b)(1) of the CARES Act; and(E)an insured depository institution, bank holding company, or any affiliate thereof that does not comply with the current expected credit losses methodology for estimating allowances for credit losses described in section 4014(b) of the CARES Act.(3)Covered periodThe term covered period means the period beginning on the date of enactment of this Act and ending on the date that is 2 years after—(A)with respect to a covered entity described in subparagraph (A) of paragraph (2), the date on which the program described in that subparagraph terminates;(B)with respect to a covered entity described in subparagraph (B) of paragraph (2), the date on which the period described in section 4011(b) of the CARES Act expires;(C)with respect to a covered entity described in subparagraph (C) of paragraph (2), the date on which the guarantee described in that subparagraph terminates;(D)with respect to a covered entity described in subparagraph (D) of paragraph (2), the date on which the period described in section 4012(b)(2) of the CARES Act expires; and(E)with respect to a covered entity described in subparagraph (E) of paragraph (2), the date on which the period described in section 4014(b) of the CARES Act expires.(b)ProhibitionFrom the date of enactment of this law no covered entity, or subsidiary or affiliate of a covered entity, may take a new equity stake or otherwise own or operate, or sponsor or retain an ownership interest in any fund that takes any new ownership stake in, any business for which 15 percent or more of the revenue is derived from the extraction, transport, storage, export, and refining of oil, natural gas, and coal during the covered period.4.Moratorium on oil and natural gas lease sales, noncompetitive leases for oil or natural gas, the issuance of coal leases, and modifications to certain regulationsNotwithstanding any other provision of law, during the period beginning on the date of enactment of this Act and ending on the termination date of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19), the Secretary of the Interior shall not—(1)conduct any lease sales for oil or natural gas;(2)issue any noncompetitive leases for oil or natural gas;(3)issue any coal leases; or(4)modify any regulations relating to oil, natural, gas, or coal.5.Strategic Petroleum Reserve(a)Maximum storage capacity(1)In generalSection 154(a) of the Energy Policy and Conservation Act (42 U.S.C. 6234(a)) is amended by striking 1 billion barrels and inserting 713,500,000 barrels.(2)Conforming amendments(A)Section 301(e) of the Energy Policy Act of 2005 (42 U.S.C. 6240 note; Public Law 109–58) is amended by striking paragraph (1).(B)Section 159 of the Energy Policy and Conservation Act (42 U.S.C. 6239) is amended by striking subsection (j).(b)Development, operation, and maintenance of ReserveSection 159 of the Energy Policy and Conservation Act (42 U.S.C. 6239) (as amended by subsection (a)(2)(B)) is amended—(1)by redesignating subsections (f), (g), (k), and (l) as subsections (a), (b), (c), and (d), respectively; and(2)by inserting after subsection (d) (as so redesignated) the following:(e)Prohibition of storage of petroleum products not owned by the United StatesThe Secretary may not store in a storage or related facility of the Strategic Petroleum Reserve owned by or leased to the United States any petroleum products that are not owned by the United States..(c)Repeal of royalty-in-Kind provisionTitle I of The Department of the Interior, Environment, and Related Agencies Appropriations Act, 2006 (Public Law 109–54; 119 Stat. 512), is amended in the matter under the heading Royalty and offshore minerals management under the heading Minerals Management Service under the heading Department of the Interior by striking the fifth proviso (30 U.S.C. 1758).6.Limitation on availability of funds under the Defense Production Act of 1950A fossil fuel company shall not be eligible for financial assistance made available in connection with the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) under title III of the Defense Production Act of 1950 (50 U.S.C. 4531 et seq.), including through a loan guarantee, loan, direct investment, or price guarantee under that title.7.Repeal of royalty relief provisions(a)Royalty relief under the Mineral Leasing Act(1)RepealSection 39 of the Mineral Leasing Act (30 U.S.C. 209) is repealed.(2)Conforming amendments(A)Section 8721(b) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(B)Section 8735(a) of title 10, United States Code, is amended by striking 202–209 and inserting 202–208.(C)Section 31(h) of the Mineral Leasing Act (30 U.S.C. 188(h)) is amended by striking and the provisions of section 39 of this Act.(b)Royalty relief for deepwater productionSection 345 of the Energy Policy Act of 2005 (42 U.S.C. 15905) is repealed.8.Limitation on the authority of the Secretary to reduce or eliminate certain royalties and net profit shares under the outer Continental Shelf Lands ActSection 8(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is amended by striking paragraph (3) and inserting the following:(3)Limitation on authority of Secretary to reduce or eliminate certain royalties or net profit sharesNotwithstanding any other provision of this Act, the Secretary may not reduce or eliminate any royalty or net profit share established under a lease..9.Extension of public comment periods and suspension of rulemaking(a)Extension of public comment periodsNotwithstanding any other provision of law, the heads of Federal agencies shall keep open any public comment period that was open as of March 13, 2020, during the period beginning on the date of enactment of this Act and ending on a date, as designated by the head of the applicable Federal agency, that is not earlier than 30 days after the date on which the National Emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is terminated.(b)Suspension of rulemakingNot­with­stand­ing any other provision of law, unless the head of a Federal agency determines that a rulemaking is specifically required to respond to, or recover from, the Coronavirus Disease 2019 (COVID–19) pandemic, the head of a Federal agency shall not initiate any new administrative rulemaking during the period beginning on the date of enactment of this Act and ending on a date, as designated by the head of the applicable Federal agency, that is not earlier than the date 30 days after the date on which the National Emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is terminated.